DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 6/2/2021 has been entered and made of record.  

Response to Amendment/Remarks
In the response filed Claims 1, 3, 8-10, 13, 15-16, and 18-20 were amended.  Claims 2 and 14 were canceled.  Claims 1, 3-13, and 15-20 were presented for examination.  

Applicants’ amendments/remarks regarding claim objections and rejections under 35 USC 112(b) and 35 USC 101 to their respective pending claims have been fully considered, are persuasive, and accordingly, withdrawn.  Applicants’ amendments/arguments overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 103; and are persuasive.  Accordingly, said rejections are withdrawn.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 

Authorization for this Examiner’s Amendment was given telephonically by Michael Hussey, Reg. No. 63,265 on 6/4/2021.  

The Application has been amended as follows:

	3. 	(Currently Amended)  A method according to claim [[2]]1, comprising identifying a number of available cores for the cryptographic transformation and partitioning the structured data set into the first number of data subsets based on said number of available processors, wherein one or more of the subsets is assigned to each core.

Allowable Subject Matter
Claims 1, 3-13, and 15-20 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describe a method to asymmetrically process cryptographic information using parallel processing cores.  Various examples have been found in the art describe aspects of the claimed invention.  Noll et al. (US 2009/0013016 A1) Fig. 5 steps 502, 505, ¶ 62 and ¶ 65 depict and describe that the input file is partitioned into non-continuous segments of 
Noll does not, but in related art, Karpistsenko et al. (US 2014/0156806 A1) ¶ 112, ¶ 114, and ¶ 179 teaches data sets for physical models such as computational fluid dynamics that are stored in a structured format, i.e., NetCDF.  Further, Karpistsenko ¶ 241 teaches that the data sets disclosed therein can be secured using encryption.
Noll in view of Karpistsenko does not, but in related art, Amaral et al. (US 2019/0165804 A1) ¶ 59 and 67 depicts and describes a table correlating initialization vectors and offset values.
However, as applicant notes, the cited art does not teach the amended portions of claim 1 and the similar portions in the remaining independent claims.
  
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
/STEPHEN T GUNDRY/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435